 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       GEORGE HARRIS,                                    No. 2:21-cv-0688 AC P
11                        Plaintiff,
12            v.                                           ORDER
13       SOLANO COUNTY SHERIFF’S
         DEPARTMENT, et al.,
14
                          Defendants.
15

16

17           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. ECF No. 1. Plaintiff has not, however, filed an in forma pauperis affidavit or

19   paid the required filing fee of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C. §§

20   1914(a), 1915(a). Plaintiff will be provided the opportunity either to submit the appropriate

21   affidavit in support of a request to proceed in forma pauperis or to submit the required fees

22   totaling $402.00.

23           The revised in forma pauperis application form includes a section that must be completed

24   by a prison official, which must be accompanied by a certified copy of the prisoner’s prison trust

25   account statement for the six-month period immediately preceding the filing of this action.

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                         1
 1          In accordance with the above, IT IS HEREBY ORDERED that:
 2          1. Plaintiff shall submit, within thirty days from the date of this order, an application to
 3   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the
 4   amount of $402.00; plaintiff’s failure to comply with this order will result in a recommendation
 5   that this action be dismissed; and
 6          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 7   Forma Pauperis By a Prisoner.
 8   DATED: April 28, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
